       Case 4:18-cv-01885-HSG Document 562 Filed 11/26/18 Page 1 of 4



 1   John P. Schnurer (CA Bar No. 185725)
     PERKINS COIE LLP
 2   11988 El Camino Road, Suite 350
     San Diego, CA 92130
 3   Telephone: (858) 720-5700
     Facsimile: (858) 720-5799
 4
     Ryan J. McBrayer (pro hac vice)
 5   Jonathan R. Putman (pro hac vice)
     PERKINS COIE LLP
 6   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
 7   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
 8
     Attorneys for Defendants
 9   HTC CORP.
     HTC AMERICA, INC.
10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14

15   IN RE KONINKLIJKE PHILIPS PATENT                   Case No. 4:18-cv-01885-HSG
     LITIGATION.
16                                                      JURY TRIAL DEMANDED

17                                                      PROOF OF SERVICE
18

19

20          I, Ryan McBrayer, declare as follows:

21          I am a resident of the State of Washington, over the age of eighteen years, and not a

22   party to the instant action. My business address is 1201 Third Avenue, Suite 4900, Seattle,

23   WA 98101.

24          On November 21, 2018, I caused the document described as Declaration of Ryan

25   McBrayer in Support of Defendants’ Administrative Motion to File Under Seal Defendants’

26   Response in Opposition to Philips’ (Dkt. 558-1) and the under-seal documents discussed therein,

27   to be transmitted by electronic mail to the individuals set forth below:

28
     DECLARATION OF RYAN MCBRAYER                     -1-                       CASE NO. 4:18-CV-01885-HSG
     ISO ADMINISTRATIVE MOTION
      Case 4:18-cv-01885-HSG Document 562 Filed 11/26/18 Page 2 of 4



 1   Michael P. Sandonato (admitted pro hac vice)      Robert S. Pickens (admitted pro hac vice)
     MSandonato@Venable.com                            RSPickens@Venable.com
 2   John D. Carlin (admitted pro hac vice)            Sean M. McCarthy (admitted pro hac vice)
 3   JCarlin@Venable.com                               SMcCarthy@Venable.com
     Natalie Lieber (admitted pro hac vice)            Jaime F. Cardenas-Navia (admitted pro hac
 4   NDLieber@Venable.com                              vice)
     Christopher M. Gerson (admitted pro hac vice)     JFCardenas-Navia@Venable.com
 5   CGerson@Venable.com                               Joyce L. Nadipuram (admitted pro hac vice)
     Jonathan M. Sharret (admitted pro hac vice)       JNadipuram@Venable.com
 6   JSharret@Venable.com                              Caitlyn N. Bingaman (admitted pro hac vice)
 7   Daniel A. Apgar (admitted pro hac vice)           CNBingaman@Venable.com
     DApgar@Venable.com
 8   VENABLE LLP
     1290 Avenue of the Americas
 9   New York, New York 10104-3800
     Tel: (212) 218-2100
10
     Fax: (212) 218-2200
11
     Chris Holland (SBN 164053)
12   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
13   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
14
     ejacobs@hollandlawllp.com
15   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
16   San Francisco, CA 94104
     Tel: (415) 200-4980
17   Fax: (415) 200-4989
     Attorneys for Plaintiffs
18

19   Kai Tseng (Cal. Bar No. 193756)                       Michael J. Newton
     Hsiang (“James”) H. Lin (Cal. Bar No. 241472)         ALSTON & BIRD LLP
20   Craig Kaufman (Cal. Bar No. 159458)                   2828 North Harwood Street, #1800
     TECHKNOWLEDGE LAW GROUP LLP                           Dallas, Texas, 75201
21   100 Marine Parkway, Suite 200                         +1 (214) 922-3400
22   Redwood Shores, California, 94065                     +1 (214) 922-3899 facsimile
     +1 (650) 517-5200                                     asus-philips@alston.com
23   +1 (650) 226-3133 facsimile
     acer.philips-tklgall@tklg-llp.com
24
     Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer
25   Attorneys for Defendants Acer, Inc. and International
26   Acer America Corporation

27

28
     DECLARATION OF RYAN MCBRAYER                    -2-                   CASE NO. 4:18-CV-01885-HSG
     ISO ADMINISTRATIVE MOTION
       Case 4:18-cv-01885-HSG Document 562 Filed 11/26/18 Page 3 of 4



 1   Kevin Hardy (pro hac vice pending)                   Matthew S. Warren (Cal. Bar No. 230565)
     Aaron Maurer (pro hac vice pending)                  Patrick M. Shields (Cal. Bar No. 204739)
 2   David Krinsky (pro hac vice pending)                 Erika H. Warren (Cal. Bar No. 230565)
 3   Christopher Geyer (Cal. Bar No. 288527)              Amy M. Bailey (Cal. Bar No. 313151)
     Christopher A. Suarez (pro hac vice pending)         WARREN LEX LLP
 4   Kyle Thomason (pro hac vice pending)                 2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                              San Francisco, California, 94110
 5   725 Twelfth Street, N.W.                             +1 (415) 895-2940
     Washington, District of Columbia, 20005              +1 (415) 895-2964 facsimile
 6   +1 (202) 434-5000                                    18-1885@cases.warrenlex.com
 7   +1 (202) 434-5029 facsimile                          18-1886@cases.warrenlex.com
     viceroy@wc.com
 8
     Attorneys for Defendants Acer, Inc., Acer America Corporation, ASUSTeK Computer Inc. and
 9   ASUS Computer International
10
     Judith Jennison (Cal. Bar No. 165929)
11   Christina McCullough (Cal. Bar No. 245944)
     PERKINS COIE LLP
12   1201 Third Avenue, Suite 4900
     Seattle, Washington, 98101
13   +1 (206) 359-8000
     +1 (206) 359-9000 facsimile
14
     msft-philipsteam@perkinscoie.com
15
     Sarah Stahnke (Cal. Bar No. 264838)
16   Patrick J. McKeever (Cal. Bar No. 245944)
     PERKINS COIE LLP
17   11988 El Camino Real, Suite 350
     San Diego, California, 92130
18
     +1 (858) 720-5700
19   +1 (858) 720-5799 facsimile
     msft-philipsteam@perkinscoie.com
20
     Chad Campbell (Cal. Bar No. 258723)
21   PERKINS COIE LLP
22   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona, 85012
23   +1 (602) 351-8000
     +1 (602) 648-7000 facsimile
24   msft-philipsteam@perkinscoie.com
25   Tiffany P. Cunningham (pro hac vice)
26   PERKINS COIE LLP
     131 South Dearborn, Suite 1700
27   Chicago, Illinois 60603
     +1 (312) 324-8400
28   + (312) 324-9400 facsimile
     DECLARATION OF RYAN MCBRAYER                   -3-                   CASE NO. 4:18-CV-01885-HSG
     ISO ADMINISTRATIVE MOTION
       Case 4:18-cv-01885-HSG Document 562 Filed 11/26/18 Page 4 of 4



 1   msft-philipsteam@perkinscoie.com
 2   Attorneys for Intervenor-Plaintiff/Counterclaim Defendants
 3   Microsoft Corporation and Microsoft Mobile, Inc

 4
            I declare under penalty of perjury that the foregoing is true and correct to the best of my
 5
     knowledge.
 6

 7   DATED: November 26, 2018.
 8                                                          /s/ Ryan J. McBrayer
 9                                                          Ryan J. McBrayer

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF RYAN MCBRAYER                    -4-                    CASE NO. 4:18-CV-01885-HSG
     ISO ADMINISTRATIVE MOTION
